Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 6 contains exclusively empty boxes, despite the numbering given to the side.  The exception to the boxes being empty is 340, which has the letter “b” written in it.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell (US 20180275249), herein after referred to as Campbell.
Regarding Claim 1, Campbell teaches:
initiating, by a controller onboard the vehicle, a first laser pulse from a first laser device; and  initiating, by a controller onboard the vehicle, a second laser pulse from a second laser device, wherein the initiating the second laser pulse is based on a phase shift angle; ([0034] “in particular embodiments, one or more scanning mirrors may be communicatively coupled to controller 150 which may control the scanning mirror(s) so as to guide the output beam 125 in a desired direction downrange or along a desired scan pattern.” [0101] “As an example, a lidar system may include two lidar sensors 100A and 100B that produce two scan patterns 200A and 200B, respectively” [0102] “In particular embodiments, a lidar system may include one or more light sources 110 configured to provide optical pulses to two or more lidar sensors.” [0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
receiving, by the controller onboard the vehicle, first return data and second return data as a result of the first laser pulse and the second laser pulse; ([Abstract] “The system can also include a first lidar sensor with a first scanner to scan the first set of pulses of light along a first scan pattern, and a first receiver to detect scattered light from the first set of pulses of light. The system can also include a second lidar sensor with a second scanner to scan the second set of pulses of light along a second scan pattern, and a second receiver to detect scattered light from the second set of pulses of light.”)
interleaving, by the controller onboard the vehicle, the first return pulse and the second return pulse to form a point cloud; ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.” [0083] “a combined standard/targeted scan may be performed in one operation (e.g., all or part of the targeted scan 800 may be performed during or interleaved within the standard scan pattern 200). In particular embodiments, a combined standard/targeted scan may include one or more distinct or separate targeted scan patterns 800.”)
and controlling, by the controller onboard the vehicle, the vehicle based on the point cloud. ([0043] “As an example, a lidar system 100 integrated into an autonomous vehicle may provide an autonomous-vehicle driving system with a point cloud every 0.1 seconds (e.g., the point cloud has a 10 Hz update rate, representing 10 frames per second). The autonomous-vehicle driving system may analyze the received point clouds to sense or identify targets 130 and their respective locations, distances, or speeds, and the autonomous-vehicle driving system may update control signals based on this information.”)
Regarding Claim 2, Campbell teaches:
wherein the first laser device and the second laser device are a same laser device. ([0102] “ As an example, a single light source 110 may be used to supply optical pulses to multiple lidar sensors within an enclosure 850. In FIG. 17, light source 110 produces optical pulses that are split and supplied to lidar sensors 100A and 100B. As an example, optical pulses produced by light source 110 may pass through a 1×2 optical-power splitter that splits each pulse emitted by light source 110 into two pulses which are sent to lidar sensor 100A and lidar sensor 100B, respectively.”)
Regarding Claim 3, Campbell teaches:
wherein the first laser device and the second laser device are different laser devices. ([0103] “For example, light source 110A may produce pulses with a wavelength of approximately 1550 nm, and light source 110B may produce pulses with a wavelength of approximately 1555 nm. Additionally, lidar sensor 100A may include an optical filter that transmits light at the wavelength of light source 110A and blocks light at the wavelength of light source 110B. Similarly, lidar sensor 100B may include an optical filter that transmits light at the wavelength of light source 110B and blocks light at the wavelength of light source 110A.”)
Regarding Claim 4, Campbell teaches:
further comprising determining the phase shift angle based on a desired range. ([0032] “ In particular embodiments, scanner 120 may be configured to scan the output beam 125 over a 5-degree angular range, 20-degree angular range, 30-degree angular range, 60-degree angular range, or any other suitable angular range.”)
Regarding Claim 8, Campbell teaches:
further comprising determining the phase shift angle based on a position of a mirror device relative to the first laser device. ([0032] “As an example, a scanning mirror may be configured to periodically rotate over a 15-degree range, which results in the output beam 125 scanning across a 30-degree range (e.g., a Θ-degree rotation by a scanning mirror results in a 2Θ-degree angular scan of output beam 125).” [0117] “As an example, the scan patterns 200A and 200B in FIG. 19 may be produced by the lidar system in FIG. 17, where mirror 300A-1 produces the Θ.sub.Ay scan component, mirror 300A-2 produces the Θ.sub.Ax scan component, mirror 300B-1 produces the Θ.sub.By scan component, and mirror 300B-2 produces the Θ.sub.Bx scan component.”)
Regarding Claim 11, Campbell teaches:
a first lidar device; a second lidar device; and a controller configured to, by a processor, initiate a first pulse from the first lidar device; second laser pulse from a second lidar device, wherein the initiating the second laser pulse is based on a phase shift angle; ([0034] “in particular embodiments, one or more scanning mirrors may be communicatively coupled to controller 150 which may control the scanning mirror(s) so as to guide the output beam 125 in a desired direction downrange or along a desired scan pattern.” [0101] “As an example, a lidar system may include two lidar sensors 100A and 100B that produce two scan patterns 200A and 200B, respectively” [0102] “In particular embodiments, a lidar system may include one or more light sources 110 configured to provide optical pulses to two or more lidar sensors.” [0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
receive first return data and second return data as a result of the first laser pulse and the second laser pulse; ([Abstract] “The system can also include a first lidar sensor with a first scanner to scan the first set of pulses of light along a first scan pattern, and a first receiver to detect scattered light from the first set of pulses of light. The system can also include a second lidar sensor with a second scanner to scan the second set of pulses of light along a second scan pattern, and a second receiver to detect scattered light from the second set of pulses of light.”)
interleave the first return data and the second return data to form a point cloud; ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.” [0083] “a combined standard/targeted scan may be performed in one operation (e.g., all or part of the targeted scan 800 may be performed during or interleaved within the standard scan pattern 200). In particular embodiments, a combined standard/targeted scan may include one or more distinct or separate targeted scan patterns 800.”)
and control the vehicle based on the point cloud. ([0043] “As an example, a lidar system 100 integrated into an autonomous vehicle may provide an autonomous-vehicle driving system with a point cloud every 0.1 seconds (e.g., the point cloud has a 10 Hz update rate, representing 10 frames per second). The autonomous-vehicle driving system may analyze the received point clouds to sense or identify targets 130 and their respective locations, distances, or speeds, and the autonomous-vehicle driving system may update control signals based on this information.”)
Regarding Claim 12, Campbell teaches:
wherein the controller is further configured to determine the phase shift angle based on a desired range. ([0032] “ In particular embodiments, scanner 120 may be configured to scan the output beam 125 over a 5-degree angular range, 20-degree angular range, 30-degree angular range, 60-degree angular range, or any other suitable angular range.”)
Regarding Claim 17, Campbell teaches:
wherein the controller is further configured to determine the phase shift angle based on a position of a mirror device relative to a laser device of the second lidar device. ([0032] “As an example, a scanning mirror may be configured to periodically rotate over a 15-degree range, which results in the output beam 125 scanning across a 30-degree range (e.g., a Θ-degree rotation by a scanning mirror results in a 2Θ-degree angular scan of output beam 125).” [0117] “As an example, the scan patterns 200A and 200B in FIG. 19 may be produced by the lidar system in FIG. 17, where mirror 300A-1 produces the Θ.sub.Ay scan component, mirror 300A-2 produces the Θ.sub.Ax scan component, mirror 300B-1 produces the Θ.sub.By scan component, and mirror 300B-2 produces the Θ.sub.Bx scan component.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Warke (US 20190018107), herein after referred to as Warke.
Campbell teaches the method of Claim 4, but dies not explicitly teach:
further comprising determining the desired range based on a detected object within a scene.
In the same field of endeavor, Warke teaches:
further comprising determining the desired range based on a detected object within a scene. ([0033] “ For example, if a determination is made that objects 210 and 212 are moving at a relative velocity above a threshold level with respect to the system 100, the controller 112 determines that the objects 210 and 212 are objects of interest. In response to the objects of interest determination, the controller 112, in an embodiment, causes the transmitter 102 to generate and transmit optical waveforms 152 optimized with a range approximately equivalent to the distance to the objects of interest to continue to scan the scan region 202.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the desired range of the lidar system based on a detected object as taught by Warke to track object of interest [0033]. Motivation to combine Campbell with Warke to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of O'Keeffe (US 20180059248), herein after referred to as O’Keeffe.
Regarding Claim 6, Campbell teaches the method of Claim 1, as well as:
determining the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)

based on an upcoming scenario.
In the same field of endeavor, O’Keefe teaches:
based on an upcoming scenario. ([0011] “Examples include laser steering parameters based on object classification and estimated object placement, seeding the scan pattern of a future scan based on an estimate of object velocity (e.g. where to generate a densely scanned region in a future scan of the FOV).” As the O’Keefe reference discloses determining the lidar’s laser parameters based on the future state of the observed scene, i.e. based on the upcoming scenario, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in anticipation of the upcoming scenario.)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on an upcoming scenario as taught by O’Keefe to apply a non-uniform laser scan point distribution in order to focus on critical or moving items in the field of view. [0010]. Motivation to combine Campbell with O’Keeffe to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Regarding Claim 7, Campbell teaches the method of Claim 1, as well as:
determining the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on location data.
In the same field of endeavor, O’Keefe teaches:
based on location data. ([0111] ” For example, GPS sensor data from a GPS receiver 910 can indicate that the laser range finding system (e.g. 110 in FIG. 1B) is in an urban environment. The system (e.g. 110 in FIG. 1B) can be programmed store and implement a particular set of laser steering parameters (e.g. urban laser steering parameters” As the O’Keefe reference discloses determining the lidar’s laser parameters based on location information, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in response to location data.)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on location data as taught by O’Keefe to account for the higher probability of certain hazards such as pedestrians in an urban environment. [0010]. Motivation to combine Campbell with O’Keeffe to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Dakin (US 20130044309), herein after referred to as Dakin.
Regarding Claim 9, Campbell teaches the method of Claim 1 but does not explicitly teach:
further comprising determining the phase shift angle based on a desired power.


    PNG
    media_image1.png
    135
    255
    media_image1.png
    Greyscale
further comprising determining the phase shift angle based on a desired power. ([0059] “Mathematically, the optical phase shift obtained by applying a voltage, V, between the electrodes of a phase modulator is given by:                                                 where λ is the free-space wavelength and d corresponds to the electrode spacing within the modulator.  [0060] “In an example where in fiber optic sensor systems where size, weight, and power requirements are critical, integrated optic phase modulators may be used. These devices are constructed using a dielectric optical waveguide. The linear electro-optic effect is used to control the index of refraction of the waveguide.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift based on a desired power as taught by Dakin to operate using a fiber optic sensor system in which size, weight, and power need to be controlled [0060]. Motivation to combine Campbell with Dakin to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Regarding Claim 10, Modified Campbell teaches the method of Claim 9, and Campbell further teaches:
further comprising overlapping the first return pulse and the second return pulse to provide a point cloud with the desired power. ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.”)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Warke.
Campbell teaches the method of Claim 12, but dies not explicitly teach:
wherein the controller is further configured to determine the desired range based on a detected object within a scene.
In the same field of endeavor, Warke teaches:
wherein the controller is further configured to determine the desired range based on a detected object within a scene. ([0033] “ For example, if a determination is made that objects 210 and 212 are moving at a relative velocity above a threshold level with respect to the system 100, the controller 112 determines that the objects 210 and 212 are objects of interest. In response to the objects of interest determination, the controller 112, in an embodiment, causes the transmitter 102 to generate and transmit optical waveforms 152 optimized with a range approximately equivalent to the distance to the objects of interest to continue to scan the scan region 202.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the desired range of the lidar system based on a detected object as taught by Warke to track object of interest [0033]. Motivation to combine Campbell with Warke to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Campbell in view of Mooney (US 20190086545), herein after referred to as Mooney.

wherein the controller is configured to interleave the first return data and the second return data such that a resolution is increased at the desired range. ([0123] “Multiple laser beams and Time-of-Flight (TOF) depth perception result in 3D point clouds for spatial sensing. With a 360° field of view, 420,000 points per second, long measurement range, high accuracy, and fine resolution, technology that combines multiple LiDARs into a single unified point cloud, for tracking unique objects in complex environments.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to interweave a second and first lidar return data in a way that allows high resolution at even long ranges as taught by Mooney to track individual objects in a complex environment [0123]. Motivation to combine Campbell with Mooney to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of O'Keeffe.
Regarding Claim 15, Campbell teaches the system of Claim 11, as well as:
wherein the controller is further configured to determine the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on an upcoming scenario.
In the same field of endeavor, O’Keefe teaches:
based on an upcoming scenario. ([0011] “Examples include laser steering parameters based on object classification and estimated object placement, seeding the scan pattern of a future scan based on an estimate of object velocity (e.g. where to generate a densely scanned region in a future scan of the FOV).” As the O’Keefe reference discloses determining the lidar’s laser parameters based on the future state of the observed scene, i.e. based on the upcoming scenario, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in anticipation of the upcoming scenario.)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on an upcoming scenario as taught by O’Keefe to apply a non-uniform laser scan point distribution in order to focus on critical or moving items in the field of view. [0010]. Motivation to combine Campbell with O’Keeffe to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Regarding Claim 16, Campbell teaches the method of Claim 11, as well as:
wherein the controller is further configured to determine the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on location data.
In the same field of endeavor, O’Keefe teaches:
based on location data. ([0111] ” For example, GPS sensor data from a GPS receiver 910 can indicate that the laser range finding system (e.g. 110 in FIG. 1B) is in an urban environment. The system (e.g. 110 in FIG. 1B) can be programmed store and implement a particular set of laser steering parameters (e.g. urban laser steering parameters” As the O’Keefe reference discloses determining the lidar’s laser parameters based on location information, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in response to location data.)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on location data as taught by O’Keefe to account for the higher probability of certain hazards such as pedestrians in an urban environment. [0010]. Motivation to combine Campbell with O’Keeffe to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Dakin.
Regarding Claim 18, Campbell teaches the system of Claim 11 but does not explicitly teach:
wherein the controller is further configured to determine the phase shift angle based on a desired power.
In the same field of endeavor, Dakin teaches:

    PNG
    media_image1.png
    135
    255
    media_image1.png
    Greyscale
 wherein the controller is further configured to determine the phase shift angle based on a desired power. ([0059] “Mathematically, the optical phase shift obtained by applying a voltage, V, between the electrodes of a phase modulator is given by:                                                 where λ is the free-space wavelength and d corresponds to the electrode spacing within the modulator.  [0060] “In an example where in fiber optic sensor systems where size, weight, and power requirements are critical, integrated optic phase modulators may be used. These devices are constructed using a dielectric optical waveguide. The linear electro-optic effect is used to control the index of refraction of the waveguide.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift based on a desired power as taught by Dakin to operate using a fiber optic sensor system in which size, weight, and power need to be controlled [0060]. Motivation to combine Campbell with Dakin to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Regarding Claim 19, Modified Campbell teaches the method of Claim 18, and further teaches:
wherein the controller is further configured to overlap the first return pulse and the second return pulse to provide a point cloud with the desired power. ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.”)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Mooney.
Campbell teaches the system of Claim 11, as well as:
and to overlap the first return pulse and the second return pulse to provide a point cloud with a desired power. ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.”)
Campbell does not explicitly teach:
wherein the controller is configured to interleave the first return data and the second return data such that a resolution is increased at the desired range,
In the same field of endeavor, Mooney teaches:
wherein the controller is configured to interleave the first return data and the second return data such that a resolution is increased at the desired range, ([0123] “Multiple laser beams and Time-of-Flight (TOF) depth perception result in 3D point clouds for spatial sensing. With a 360° field of view, 420,000 points per second, long measurement range, high accuracy, and fine resolution, technology that combines multiple LiDARs into a single unified point cloud, for tracking unique objects in complex environments.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to interweave a second and first lidar return data in a way that allows high resolution at even long ranges as taught by Mooney to track individual objects in a complex environment [0123]. Motivation to combine Campbell with Mooney to a person having ordinary skill in the art comes from the prior art being analogous in the field of lidar and knowledge well known in the art, as well as from Campbell [0140].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663